Title: To Thomas Jefferson from Alexander Hamilton, 15 January 179[3]
From: Hamilton, Alexander
To: Jefferson, Thomas



Jany 15. 1792 [i.e. 1793]

Mr. Hamilton presents his Compliments to Mr. Jefferson. The inclosed letter written by his Clerk will, it is hoped, express his wish sufficiently to render it unnecessary to remodel it. As Col.  Rochefontane informs him the vessel, by which the letter is intended to be sent, departs tomorrow Morning he will be obliged by its being returned to him with the proper certificate this Evening.
